Plaintiff sued, claiming to be indorsee for value and holder in due course of a negotiable note for $500, given by defendants to McLaughlin Bros., in part obligation for purchase price of a stallion. The deposition of plaintiff was introduced, containing full and direct statement that plaintiff bought the note for full value and same was duly indorsed to him by the payees before maturity and without notice of any fraud or other infirmity affecting its validity. The indorsement was denied in the pleadings, and there were also allegations on the part of defendants to the effect that there was a breach of warranty on the part of McLaughlin Bros. in the sale, and further that the sale was procured by false and fraudulent representations on the part of the said vendors, to defendant's damage. The jury having been impaneled and evidence offered, at the close of the testimony the court intimated that he would charge the jury that if they found the facts to be as testified in the *Page 185 
deposition, the plaintiff could recover, to which defendants then and there excepted. Counsel for defendant then stated to the court, "that they took the position that there was sufficient evidence to be found in the testimony to go to the jury on the question as to whether the jury believed the evidence of the plaintiff in the action. The court stated he would not allow a verdict to stand in favor of the defendants," this statement being made in the hearing of the jury, and defendants excepted.
There was verdict for plaintiff for full amount of the note and interest; judgment according to verdict, and defendant excepted and appealed, alleging errors.                                          (230)
After stating the case: Our statute on negotiable instruments, as applied and construed in several recent decisions of the Court, is to the effect that in order to establish the position of holder in due course, when required to shut off counterclaims and defenses otherwise available, it must be shown that the instrument is complete and regular on its face and that title thereto was acquired in good faith and for value before maturity and without knowledge or notice of fraud or other impeaching circumstance, and, except in case of instruments payable to bearer, when the indorsement is denied, the same must be proved. Myers v. Petty,153 N.C. 462; Mayers v. McRimmon, 140 N.C. 640;Tyson v. Joyner, 139 N.C. 69.
In the present case there was allegation, with evidence on the part of defendant, tending to show that there was a breach of warranty, in the sale, on the part of these vendors.
On a perusal of the entire testimony, we think there was evidence tending to show fraud and deceit on their part, inducing the sale and causing damage, under the principles stated in Myers v. Petty, supra;Whitehurst v. Ins. Co., 149 N.C. 273; May v. Loomis, 140 N.C. 350, and cases of like import. The instrument, too, was payable to order and the indorsement was denied in the pleadings, thus putting on plaintiff, in order to shut off the defenses arising on the testimony, the burden of showing that the instrument had been indorsed and that he was otherwise a holder in due course. True, the deposition of plaintiff, introduced on the trial, contains full and direct statement, tending to show that plaintiff was indorsee for value before maturity and in all respects a holder of the note in due course, and it may be that his Honor was right in intimating that he would charge the jury "that if they found the facts to be as testified to in the deposition there should be a verdict in plaintiff's favor; but in this and every other case,  (231) *Page 186 
when proof is required to establish a determinative issue, the credibility of the evidence is for the jury, and they must be allowed to consider and pass upon it themselves. We have so held in a case on this very subject,Bank v. Fountain, 148 N.C. 590, and a new trial was granted in that case because the court erroneously invaded the province of the jury by telling them that "the prima facie case of plaintiff had been restored by the uncontradicted evidence of the president of the bank, etc." The opinion in question quotes with approval from Bank v. Iron Works, 159 Mass. 158, as follows: "In an action on a promissory note, which was defended on the ground that the note had been fraudulently put into circulation by the P. L. Co., a Massachusetts corporation, organized for the purpose of `doing a brokerage business in commercial paper, stocks, bonds, and other property,' from whom the plaintiff company acquired it, the plaintiff's officers testified that the note was taken by them in good faith and for value, before maturity, and the defendant introduced no testimony to contradict these officers: Held, that the defendant was entitled, nevertheless, to go to the jury on the question whether the plaintiff took the note for value and without notice of fraud."
Under the conditions stated, therefore, with the controlling issue to be determined, and involving the credibility of plaintiff's testimony, tending to establish it, his Honor had no right to say in the hearing of the jury, "that he would not allow a verdict to stand in favor of defendants." The Court has been always swift to enforce obedience to our law which forbids a presiding judge to express an opinion on the disputed facts of a trial, and under numerous decisions construing the statute, we must hold this remark of his Honor, in the presence of the jury and before verdict, to be reversible error. S. v. R. R., 149 N.C. 508;Withers v. Lane, 144 N.C. 184; S. v. Dixon, 75 N.C. 275;Nash v. Morton, 48 N.C. 3. The expression objected to was undoubtedly an inadvertence. From a long, intimate, and much valued association with his Honor, when we were at the bar together and from observation (232) of his work as a judicial officer, the writer knows of a certainty that there is no man or judge who places higher estimate on the value of the trial by jury or holds deeper conviction that it should now and always be preserved in its fullest integrity. For the error indicated, defendant is entitled to a
New trial.
Cited: S. v. Cook, 162 N.C. 588; Trust Co. v. Ellen, 163 N.C. 46;Bank v. Exum, ib., 203; Bank v. Branson, 165 N.C. 349; Speed v. Perry,167 N.C. 128; Medlin v. Board of Education, ib., 244; Bank v. McArthur,168 N.C. 53; Smathers v. Hotel Co., ib., 72; Swain v. Clemmons,172 N.C. 279. *Page 187